Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                         U.S. Magistrate Judge S. Kato Crews

Civil Action No. 1:19-cv-01383-SKC

THE ESTATE OF SUSANNE BURGAZ, by and through personal representatives
Erika Zommer, Kristian Arnold, and Ameilia Eudailey;
ERIKA ZOMMER, individually;
KRISTIAN ARNOLD, individually; and
AMELIA EUDAILEY, individually;

               Plaintiffs,

v.

BOARD OF COUNTY COMMISSIONERS FOR JEFFERSON COUNTY
COLORADO;
JEFF SCHRADER, in his official capacity;
PETRINA PESAPANE, individually; and
JOSEPH SCALISE, individually;

               Defendants.


             ORDER RE: DEFENDANTS’ MOTION TO DISMISS [#21] 1


         This order address Defendants’ Motion to Dismiss Amended Complaint [#21.]

Defendants’ Motion seeks dismissal of the First Amended Complaint (“FAC”). [#19.]

The Court reviewed the Motion, all related briefing, the entire record, and applicable

law. No hearing is necessary. For the following reasons, the Court GRANTS the

Motion.




1   The Court uses “[#__]” to refer to specific docket entries in CM/ECF.


                                            1
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 2 of 12




                               A. BACKGROUND 2

      This case arises from the tragic death of Suzanne Burgaz while detained at the

Jefferson County Sheriff’s Office Detention Facility (“Detention Facility”). On August

30, 2017, Ms. Burgaz was booked into the Detention Facility. [Id. ¶2.] During booking,

it is alleged staff learned Ms. Burgaz was “red-flagged” as a suicide risk and the

system noted a previous history of mental illness and substance abuse. [Id.] Ms.

Burgaz also walked with the assistance of a walker placing her at a higher risk for

injury and self-harm. [Id.] As a result, Ms. Burgaz was assigned to the Special

Housing Unit (“SHU”) – an area within the Detention Facility specifically designed

for suicidal detainees and others with pressing medical needs. [Id.] The next day, Ms.

Burgaz appeared in court and the judge ordered her released. [Id. ¶3.] Ms. Burgaz

was transported back to SHU while she awaited release. [Id.]

      Later that evening, Ms. Burgaz was moved to the SHU dayroom. [Id. ¶83.] The

dayroom is located adjacent to the SHU control room along the same corridor as other

cells and is monitored through video surveillance. [Id. ¶57.] Detainees can use the

dayroom in limited circumstances for recreational purposes. [Id. ¶58.] The dayroom

door has a window with “frosted” coating which obscures the view into the room from

the hallway, aside from a small viewing pane. [Id. ¶60.] The dayroom contained a

wall-mounted television with cords, cables, and a bracket. [Id. ¶62.]


2 The Court accepts the well-pleaded facts as true and views the allegations in the
light most favorable to the non-movant. Casanova v. Ulibarri, 595 F.3d 1120, 1124-
25 (10th Cir. 2010).


                                          2
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 3 of 12




      Plaintiffs allege the following timeline leading to Ms. Burgaz’ death. Around

9:03 p.m., Ms. Burgaz spoke with Defendant Deputy Petrina Pesapane regarding her

release status. [Id. ¶85.] Deputy Pesapane went to the control room and discovered

Ms. Burgaz had two warrants from another jurisdiction and was therefore ineligible

for release. [Id. ¶85.] At 9:05 p.m., Deputy Pesapane returned to the dayroom window

and informed Ms. Burgaz she was ineligible for release and would remain detained.

[Id. ¶86.] Deputy Pesapane escorted Ms. Burgaz to her cell to retrieve legal

paperwork, and after allowing her to gather some of her belongings, escorted her back

to the dayroom at approximately 9:09 pm. [Id. ¶87.] At 9:17 p.m., Ms. Burgaz started

banging on the dayroom door to get a deputy’s attention, but no one responded. [Id.

¶91.] At 9:22 p.m., Ms. Burgaz began fashioning a noose from television wires and

cords in the dayroom. [Id. ¶93.] Between then and 9:29 p.m., Ms. Burgaz twice

attempted to hang herself with the noose, failing each time. [Id. ¶95.] But she

succeeded on a third attempt. [Id. ¶96.] Deputies discovered Ms. Burgaz’ hanging

body at 10:00 p.m. [Id. ¶97.] She died two days later after medical providers removed

her from life support. [Id. at ¶13.]

      Plaintiffs allege between the time Ms. Burgaz began fashioning the noose and

her subsequent hanging, Deputy Joseph Scalise conducted a walk-through. [Id. ¶99.]

Specifically, they allege Deputy Scalise began his walk-through at 9:25 p.m. and

ended it at 9:28 p.m. [Id. ¶99.] Video surveillance indicates, at the time of his walk-

through, Deputy Scalise did not directly observe the dayroom where Ms. Burgaz was



                                          3
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 4 of 12




held. [Id. ¶101.] It is further alleged he walked past the dayroom just as Ms. Burgaz

made her final hanging attempt. [Id. ¶102.]

      Ms. Burgaz’ estate and her three adult children brought the FAC against the

Board of County Commissioners for Jefferson County (“County Board”), Sheriff Jeff

Shrader in his official capacity, and Deputies Pesapane and Scalise (“the Deputies”)

individually. 3 Plaintiffs bring a 42 U.S.C. § 1983 claim alleging deliberate

indifference to serious medical needs under the Fourteenth Amendment against the

Deputies (First Claim for Relief), a Monell claim against the County Board and

Sheriff Shrader (Second Claim for Relief), a negligence/wrongful death claim against

the County Board and Sherriff Shrader, and a survival claim against all Defendants.

                              B. LEGAL STANDARD

A.    Fed. R. Civ. P. 12(b)(6)

      Defendants seek dismissal of the claims against them under Fed. R. Civ. P.

12(b)(6). Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Twombly/Iqbal

pleading standard requires courts take a two-prong approach to evaluating the

sufficiency of a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009).

      The first prong requires the court to identify which allegations “are not entitled

to the assumption of truth” because, for example, they state legal conclusions or are




3Plaintiffs filed their original complaint on May 14, 2019. [#1.] They filed the FAC
August 30, 2019. [#18.]


                                          4
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 5 of 12




mere “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678. The second prong requires the court to assume the

truth of the well-pleaded factual allegations “and then determine whether they

plausibly give rise to an entitlement to relief.” Id. at 679. “Accordingly, in examining

a complaint under Rule 12(b)(6), [courts] will disregard conclusory statements and

look only to whether the remaining, factual allegations plausibly suggest the

defendant is liable.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012).

In other words, the court strips the complaint bare of the deficient allegations and

determines whether, what is left, plausibly states a claim for relief.

      To survive a motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. at

678 (internal quotation marks omitted). A claim is plausible when the plaintiff

“pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. This standard requires more

than the sheer possibility that a defendant has acted unlawfully. Id. If the allegations

“are so general that they encompass a wide swath of conduct, much of it innocent,

then the plaintiffs ‘have not nudged their claims across the line from conceivable to

plausible.’” Robbins v. Oklahoma, 519 F.3d 1242, (10th Cir. 2008) (quoting Twombly,

550 at 570). The standard is a liberal one, and “a well-pleaded complaint may proceed

even if it strikes a savvy judge that actual proof of those facts is improbable, and that




                                            5
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 6 of 12




recovery is very remote and unlikely.” Dias v. City & Cty. of Denver, 567 F.3d 1169,

1178 (10th Cir. 2009).

B.     Qualified Immunity

       The Deputies have raised the qualified immunity defense. Qualified immunity

shields “government officials from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(quotation omitted). Qualified immunity is “immunity from suit rather than a mere

defense to liability [and] it is effectively lost if a case is erroneously permitted to go

to trial.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). Whether defendants are

entitled to qualified immunity is a legal question. Wilder v. Turner, 490 F.3d 810, 813

(10th Cir. 2007).

       In resolving a motion to dismiss based on qualified immunity, the court must

consider “whether the facts that a plaintiff has alleged . . . make out a violation of a

constitutional right,” and “whether the right at issue was clearly established at the

time of defendant’s alleged misconduct.” Pearson, 555 U.S. at 232. The plaintiff bears

the burden of showing facts and law to establish the inference that the defendant

violated a clearly established federal constitutional or statutory right. Walter v.

Morton, 33 F.3d 1240, 1242 (10th Cir. 1994). If the plaintiff fails to satisfy either prong,

the defendant is entitled to qualified immunity. Pearson, 555 U.S. at 236. The court




                                             6
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 7 of 12




has the discretion to consider these prongs in any order. Leverington v. City of

Colorado Springs, 643 F.3d 719, 732 (10th Cir. 2011).

      As to the first prong, “[i]f no constitutional right would have been violated were

the allegations established,” the inquiry is at an end. Saucier v. Katz, 533 U.S. 194,

201 (2001). The second prong — whether the right was clearly established — must be

considered “in light of the specific context of the case, not as a broad general

proposition.” Id. An official’s conduct “violates clearly established law when, at the

time of the challenged conduct, ‘the contours of a right are sufficiently clear’ that

every ‘reasonable official would have understood that what he is doing is violating

that right.’” Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). To be clearly established, “existing precedent

must have placed the statutory or constitutional question beyond debate.” Id.

                                   C. ANALYSIS

1.    Claims Against the County Board

      As an initial matter, in their Response, Plaintiffs agreed to voluntarily dismiss

the County Board as a party to this case. [#22 p.21.] The Court agrees the County

Board is an improper party since Sheriff Shrader is a named defendant in his official

capacity. See Estate of Blodgett v. Correct Care Solutions, LLC, Civ. No. 17-cv-2690-

WLM-NRN, 2018 WL 6528109, at *8 (D. Colo. Dec. 12, 2018) (“Under Colorado law,

a board of county commissioners and a sheriff in the same county are distinct public

entities . . . a board of county commissioners has no control over the sheriff’s



                                          7
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 8 of 12




employees and is not liable for negligent acts of the sheriff’s employees.”) Accordingly,

the County Board is DISMISSED and the Motion is GRANTED in this respect.

       Likewise, Plaintiffs have agreed to voluntarily dismiss the survival claim

(Fourth Claim for Relief) against the Deputies. [#22. p. 14 n. 2.] The Fourth Claim for

Relief, therefore, is DISMISSED against the Deputies and the Motion is GRANTED

in this respect.

2.     Fourteenth Amendment Claim against the Deputies

       The Estate brings a claim against the Deputies in their individual capacities

alleging deliberate indifference to Ms. Burgaz’ serious medical needs, in violation of

the Fourteenth Amendment.

       A.     Objective Prong

       State officials violate a pretrial detainee’s Fourteenth Amendment Due

Process rights “when they are deliberately indifferent to an inmate’s serious medical

needs.” Estate of Vallina v. County of Teller Sheriff’s Office, 757 Fed. App’x 643, 646

(10th Cir. 2018). The Tenth Circuit applies the same standard for deliberate

indifference claims brought by pretrial detainees under the Fourteenth Amendment

as it applies to Eighth Amendment claims brought by prisoners. Id. Under that

standard, deliberate indifference has both an objective and subjective component. Id.

Here, Defendants concede the FAC plausibly alleges the objective prong. And the

Court agrees. [#21 p. 6.] See DuBois v. Payne Cty. Bd. of Comm’rs, 543 Fed. App’x.




                                           8
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 9 of 12




841, 846 (10th Cir. 2013) (“the risk of, or potential for, suicide involves a sufficiently

serious medical need and/or harm such that the objective prong . . . is met.”)

      B.     Subjective Prong

      The Court turns its attention to whether Plaintiffs have plausibly alleged the

subjective prong. This prong is satisfied when an official “knows of and disregards an

excessive risk to a detainee’s health or safety.” Id. In this context, it requires the

defendant have knowledge the specific inmate presents a substantial risk of suicide.

Id. (quoting Cox v. Glanz, 80 F.3d 1231, 1250 (10th Cir. 2015)). The main inquiry here

is on whether plaintiff plausibly alleged facts supporting the subjective prong and the

mental state of each individual defendant. DuBois, 543 Fed. App’x. at 846. The prong

is a question of fact subject to demonstration in the usual ways, including inferences

from circumstantial evidence. Farmer v. Brennan, 511 U.S. 825, 842 (1994). The FAC

must contain sufficient facts to plausibly allege each Deputy knew Ms. Burgaz

presented a substantial risk of harm/suicide and that they each disregarded the risk

by failing to take reasonable measures to abate it. Martinez v. Beggs, 563 F.3d 1082,

1089 (10h Cir. 2009).

      As mentioned above, when examining a complaint under Rule 12(b)(6), courts

disregard a complaint’s conclusory statements to determine whether the remaining

factual allegations plausibly allege a claim. Khalik, 671 F.3d at 1191. Doing that here,

the Court ignores these conclusory allegations from the FAC as they pertain to the

Deputies (whether collectively or individually): ¶¶50, 53-56, 64, 88 (re: “obviously



                                            9
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 10 of 12




 despondent”), 89, 105, 108, 112, 114, 115 (re: allegations made after the comma), 116

 (second sentence), and 134-36. [#19.] When considering the remaining factual

 allegations without reference to these conclusory statements, the FAC fails to

 plausibly allege the subjective component against either of the Deputies.

       Much of what the FAC alleges concerning the characteristics of individuals

 who present a higher risk of self-harm, the information in the Tiburon system about

 Ms. Burgaz, her assignment to the SHU, the Detention Facility’s protocols for inmate

 safety and its history of suicides by hanging, etc., are ultimately general allegations

 without sufficient factual allegations to plausibly tie the Deputies to those general

 allegations. For example, for all the various allegations about Ms. Burgaz being red-

 flagged in the Tiburon system, there are no factual allegations (beyond mere

 conclusions) that either Deputy accessed that system or otherwise was informed of

 her red-flag status. This and the other conclusory allegations observed by the Court,

 supra, are so general they encompass a broad swath of conduct or a wide range of

 assumed knowledge, and therefore, fail to nudge the deliberate indifference claim

 “across the line form the conceivable to plausible.” Twombly, 550 U.S. at 570.

       Those allegations in the FAC which are not conclusory fail to plausibly allege

 the Deputies either knew or drew the inference that Ms. Burgaz, specifically,

 presented a substantial risk of suicide. See Cox v. Glanz, 800 F.3d 1231, 1250 (“in

 order for any defendant . . . to be found to have acted with deliberate indifference, he

 need to first have knowledge that the specific inmate at issue presented a substantial



                                           10
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 11 of 12




 risk of suicide”). Further the Deputies are not trained medical staff; thus, even the

 allegation Deputy Pesapane delivered bad news to Ms. Burgaz about her ongoing

 detention that may have objectively upset her, is insufficient to plausibly allege the

 requisite state of mind vis-à-vis Deputy Pesapane to support the subjective prong of

 the deliberate indifference claim. Cf. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)

 (noting even in the medical context an inadvertent failure to provide adequate

 medical care does not give rise to a constitutional violation).

        The Fourteenth Amendment Claim (First Claim for Relief) is DISMISSED

 against the Deputies. For the reasons stated, the FAC fails to plausibly allege a

 constitutional violation thus entitling them to qualified immunity. And because of

 this dismissal, the Monell claim (Second Claim for Relief) against Sherriff Shrader is

 also DISMISSED. Lindsey v. Hyler, 918 F.3d 1109, 1117 (10th Cir. 2019) (“[a]

 municipality may not be held liable for the actions of its employees if those actions do

 not constitute a violation of a plaintiff’s constitutional rights.”) (citation omitted).

 2.     State Law Claims

        Plaintiffs’ remaining claims are state law claims: negligence/wrongful death

 (Third Claim for Relief) and a survival claim (Fourth Claim for Relief). The Court has

 dismissed the federal law claims over which it had original jurisdiction. Therefore,

 the Court dismisses the state law claims, without prejudice, under 28 U.S.C. §

 1367(c)(3).

                                       *      *      *



                                             11
Case 1:19-cv-01383-SKC Document 24 Filed 01/19/21 USDC Colorado Page 12 of 12




       Defendants’ Motion to Dismiss Amended Complaint [#21] is GRANTED. All

 claims are dismissed, without prejudice.



 DATED: January 19, 2021.



                                                 BY THE COURT:




                                                 S. Kato Crews
                                                 U.S. Magistrate Judge




                                            12
